DETAILED ACTION

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4: The “arc portion” (Line 4) lacks clear antecedent basis.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 9,377,093 to Fujita et al., which discloses:
Claim 1: A ball screw 1 comprising:
a screw shaft 62 having a helical ball rolling groove (see FIG. 1) on an outer peripheral surface thereof;
nut 21 having a helical loaded ball rolling groove 22 facing the [helical] ball rolling groove of the screw shaft 62, on an inner peripheral surface thereof, a cavity 27 being provided on an axial end (see FIG. 2) of the nut 21;
a circulating component 2 where at least part of a return path 11, 17 connecting one end and the other end of the [helical] loaded ball rolling groove 22 of the nut 21 is formed, the circulating component 2 being inserted along an axial face of the nut 21 in the cavity 27 of the nut 21 (see FIG. 6); and
a scooping portion 5 extending radially inwards from the return path 11, 17 of the circulating component 2, the scooping portion 5 being configured to scoop a deviating ball 41 that deviates from a circulation raceway and that does not contact a contact portion on the outer peripheral side of the return path (see Col. 1, Lines 20-24 and Col. 5, Lines 2-7), the deviating ball 41 rolling between the [helical] ball rolling groove of the screw shaft 62 and the loaded ball rolling groove 22 of the nut 21 into the return path 11, 17,
wherein the contact portion (portion of 17) whose cross-sectional shape is a Gothic-arch groove (see Col. 5, Lines 43-47) to contact at least one non-deviating ball 41, the contact portion being formed  on an outer peripheral side of the return path 11, 17 of the circulating component 2 opposite to the scooping portion 5, the contact portion being configured to contact the at least one the non-deviating ball 41 at two contact points, in a cross-sectional view perpendicular to the return path 11, 17, and the scooping portion 5 is configured to scoop the deviating ball 41 into the return path 11, 17,
a line connecting to a bottom of the contact portion of the circulating component 2 is twisted around a center line of the return path 11, 17 in accordance with a change in the direction 
the bottom of an end portion of the contact portion of the circulating component 2 is continuous to a bottom of the loaded ball rolling groove 22 of the nut 21 (see, e.g., FIG. 3).
Claim 5: The ball screw according to claim 1, wherein, as viewed in a cross section of the return path 11, 17 of the circulating component 2, the contact points of the contact portion of the circulating component 2 that contact with the at least one non-deviating ball are placed bilaterally symmetrically with respect to the direction of the centrifugal force to act on the at least one non-deviating ball.
Claim 15: The ball screw 1 according to claim 1, wherein the bottom of the end portion of the contact portion of the circulating component 2 is continuous to the bottom of the loaded ball rolling groove 22 of the nut 21 along an internal circumferential direction of the nut 21.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,377,093 to Fujita et al., in view of U.S. Patent Application Publication No. 2012/0080257 to Lee et al.
Claim 2: Fujita discloses the ball screw 1 according to claim 1, wherein the return path 11, 17 of the circulating component 2 includes:
an arc portion having an arc-shaped center line (see FIG. 4B), and
the end portion connected to the loaded ball rolling groove 22 of the nut 21.

Paragraphs [0040] and [0041] of Lee teach, respectively:
 “Each of the ball positioning recesses 337 has an inner end whose radius of curvature is the same as that of the ball introducing passage 345 and is connected to the ball introducing passage 345 in a tangential direction, whereby the balls 220 can circulate smoothly without generating a catching feeling.
A curvature of a connecting portion of the ball positioning recess 337 and the ball introducing passage 345 is changed not rapidly but smoothly so that when the balls 220 are introduced toward the ball positioning recess 337 and the ball introducing passage 345 from the ball circulating passage 317, they pass smoothly to reduce a catching feeling and noise.”

This teaching, in combination with the curvatures of passage 345 shown in FIGS. 6-7, is relevant to a contact portion that includes curvatures in both a radial direction and an axial direction.
Based on the Lee teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the ball screw 1 disclosed by Fujita such that the return path 11, 17 is curved in a radial direction and in an axial direction, similar to the return path 345 taught by Lee, in order to reduce a catching feeling and noise as taught by Lee.
Claim 3: Fujita discloses the ball screw 1 according to claim 1, wherein the nut 21 is provided with a through-hole 33 parallel with an axis of the nut 21,
in the circulating component 2, a deflecting section 18 is formed which is placed at an end of the through-hole 33 of the nut 21 to connect one end of the loaded ball rolling groove 22 of the nut 21 and the through-hole 33,

Fujita does not necessarily disclose or suggest wherein a center line of the deflecting section 18 of the circulating component 2 is formed into a curve having a curvature that is gradually reduced with increasing distance from the loaded ball rolling groove 22 of the nut 21, as viewed from the axial direction of the nut 5.
The Office refers to the specific portions of Lee cited above in the rejection of Claim 2, and the statements of relevance of Lee above.
Based on the Lee teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the ball screw 1 disclosed by Fujita such that a center line of the deflecting section 18 of the circulating component 2 is formed into a curve having a curvature that is gradually reduced with increasing distance from the loaded ball rolling groove 22 of the nut 21, as viewed from the axial direction of the nut 5, similar to the return path 345 taught by Lee, in order to reduce a catching feeling and noise as taught by Lee.
Claim 4, as best understood: Fujita, as modified by Lee above in the rejection of Claim 1, discloses the ball screw 1 according to claim 3, wherein, as viewed from a side of the nut 21, the return path 11, 17 of the circulating component 2 includes:
[an] arc portion having an arc-shaped center line,
the end portion connected to the loaded ball rolling groove 4 of the nut 5, the end portion having a center line inclined in accordance with a lead of the loaded ball rolling groove 4 of the nut 5,
a first curve portion connecting the arc portion and the end portion such that the curvature of the center line is continuous, and

Claim 6: Fujita, as modified by Lee above in the rejection of Claim 2, discloses the ball screw 1 according to claim 2, wherein the nut 21 is provided with a through-hole 33 parallel with an axis of the nut 21,
in the circulating component 2, a deflecting section 18 is formed which is placed at an end of the through-hole 33 of the nut 21 to connect one end of the loaded ball rolling groove 22 of the nut 21 and the through-hole 33,
the contact portion is formed on an outer peripheral side of the deflecting section 18 of the circulating component 2, and
a center line of the deflecting section 18 of the circulating component 2 is formed into a curve having a curvature that is gradually reduced with increasing distance from the loaded ball rolling groove 22 of the nut 21, as viewed from the axial direction of the nut 21.
Claim 7: Fujita, as modified by Lee above in the rejection of Claim 2, discloses the ball screw 1 according to claim 2, wherein, as viewed in a cross section of the return path of the circulating component, the contact points of the contact portion of the circulating component that contact with the at least one non-deviating ball are placed bilaterally symmetrically with respect to the direction of the centrifugal force to act on the at least one non-deviating ball.

Response to Arguments
Applicant's arguments filed on 11/16/2020 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/RANDELL J KRUG/Primary Examiner, Art Unit 3658